On argument, order vacating notice of examination of defendants reversed upon the law, without costs, and motion denied, without costs; and this court directs that the examination be held in the county of New York. We think that the plaintiff is entitled to the examination, but since the subpoenas were served in the county of New York the examination should be held there. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur. Settle order on two days’ notice; time and place of examination to be fixed therein.